        Case 3:06-cv-00219-RS Document 687 Filed 10/29/18 Page 1 of 9



 1   XAVIER BECERRA
     Attorney General of California
 2   R. LAWRENCE BRAGG
     Supervising Deputy Attorney General
 3   MICHAEL J. QUINN
     Deputy Attorney General
 4   JOANNA B. HOOD
     Deputy Attorney General
 5   JAY M. GOLDMAN
     Supervising Deputy Attorney General
 6   State Bar No. 168141
      455 Golden Gate Avenue, Suite 11000
 7    San Francisco, CA 94102-7004
      Telephone: (415) 510-3571
 8    Fax: (415) 703-5843
      E-mail: Jay.Goldman@doj.ca.gov
 9   Attorneys for Defendants
     Diaz, Brown, and Davis
10

11                            IN THE UNITED STATES DISTRICT COURT

12                        FOR THE NORTHERN DISTRICT OF CALIFORNIA

13                                     SAN FRANCISCO DIVISION

14

15                                                           C 06-0219 RS
     MICHAEL ANGELO MORALES, et al.,                         C 06-0926 RS
16
                                           Plaintiffs,       JOINT LITIGATION SCHEDULE
17
                    v.
18                                                           Judge:        The Honorable Richard G.
                                                                           Seeborg
19   RALPH DIAZ, Acting Secretary of the                     Trial Date:   None Set
     California Department of Corrections and                Action Filed: January 5, 2006
20   Rehabilitation, et al.,

21                                       Defendants.

22

23         As directed by the Court (ECF No. 686), the parties met and conferred telephonically on

24   October 29, 2018 regarding a proposed joint litigation schedule that contemplates the filing of a

25   fifth amended complaint and responsive pleadings, as well as page limits for responsive

26   pleadings.

27         The parties were unable to come to an agreement as to the time for plaintiffs to file an

28   amended complaint. Defendants propose that plaintiffs have 75 days from the date of this Court’s
                                                         1
                                                                        Joint Litigation Schedule (C 06-0219 RS)
        Case 3:06-cv-00219-RS Document 687 Filed 10/29/18 Page 2 of 9



 1   scheduling order to file a fifth amended complaint. Plaintiffs propose that they have 120 days to

 2   do so. Defendants’ view is that 75 days is more than sufficient time to prepare a complaint.

 3   Plaintiffs’ counsel state that, because of other scheduled legal deadlines, they require more time,

 4   discussed infra.

 5         The parties have agreed on a briefing schedule for a motion to dismiss. They propose that,

 6   once a new amended complaint is filed, defendants will have 60 days to file a motion to dismiss,

 7   plaintiffs will have 45 days to file an opposition, and defendants will have 21 days to file a reply.

 8         As for page limits regarding a motion to dismiss, defendants propose a 30-page limit for the

 9   motion and the opposition, with a 25-page limit for the reply, with the understanding between the
10   parties that requests for agreement on further page extensions will not be unreasonably withheld.
11   Plaintiffs propose that the issue of page limits be deferred, but that the parties will not
12   unreasonably withhold consent to requests to extend page limits.
13   Defendants’ Position on Plaintiffs’ Request For a Four Month Period to File a Complaint
14         Defendants attempted to meet and confer with six plaintiffs’ counsel through numerous

15   email exchanges and a telephone call during the last two weeks. Defendants twice increased the

16   proposed time for plaintiffs to prepare an amended complaint, from 30 days in the last Joint

17   Statement (ECF No. 684 at 15) to 60 days, and then 75 days.

18         Defendants’ view is that it is unreasonable for plaintiffs’ counsel to demand nearly four

19   months to prepare a new complaint, and view that as unacceptable as long as the stays of
20   execution for the plaintiffs remain in place. Defendants detail the above-proposed schedule

21   without waiving their rights to appeal an extension of the stays of execution in this matter.

22   Plaintiff’s Proposed 120-day Schedule

23          The parties have attempted to develop a proposed joint litigation schedule for the filing of
24
     a fifth amended complaint. Unfortunately, there has been no agreement about the necessary time
25
     to do so.
26
            Defendants’ counsel, the Attorney General, underestimates without explanation the time
27

28   required to prepare an amended complaint, and is aware of Plaintiffs’ counsels’ pending
                                                        2
                                                                       Joint Litigation Schedule (C 06-0219 RS)
        Case 3:06-cv-00219-RS Document 687 Filed 10/29/18 Page 3 of 9



 1   obligations in this case (the District Attorneys’ appeal in the Circuit Court – response brief due
 2   December 24, 2018, and the immediate need to prepare and file a motion to intervene and for stay
 3
     of execution on behalf of Intervenor Guy Rowland).
 4
               Plaintiffs’ counsel in this matter have long standing professional calendar obligations on
 5
     pending matters and family obligations scheduled for the holidays. These full calendars and
 6

 7   family obligations should come as no surprise; this matter has been stayed and dormant for six

 8   years solely as a result of Defendants’ misconduct. Defendants only are agreeable to Plaintiffs

 9   filing the amended complaint in 75-days; to wit, in a very short period over the holidays while
10
     counsel is undertaking their obligations in the Circuit Court on this case during the exact time
11
     period.
12
               Counsel for Plaintiffs had these specific professional and personal obligations at the time
13
     this Court’s order to amend the complaint was issued on October 15, 2018 (Doc. 686):
14

15             Plaintiffs’ counsel, David Senior, is subject to these court orders and professional

16   obligations:
17             Lead counsel Hill v. Davis, N.D. Cal., Case No.94-cv-00641-VC – Amended Petition for
18             Writ of Habeas Corpus due on November 5, 2018 in a capital case centered on the State’s
               misconduct (the current draft exceeds 500 pages of allegations);
19
               Lead counsel Montiel v. Chappell, Case No. 15-99000, 9th Cir. – reply brief due in capital
20             habeas corpus appeal on December 3, 2018;
21
               Counsel Morales v. Brown, Case. No. 18-16547, 9th Cir. – response brief due on the
22             District Attorneys' appeal of this Court’s intervention order on December 24, 2018;

23             Counsel Morales (Rowland) v. Kernan, Case. No. C 06-0219 RS – prepare and file a
               motion to intervene and for a stay of execution in response to Defendants’ refusal to
24             stipulate to such relief.
25

26             These are just the immediate obligations for Mr. Senior on CJA appointments, but they

27   consist of a full schedule through the Christmas holidays. Mr. Senior’s primary practice is civil
28
                                                         3
                                                                       Joint Litigation Schedule (C 06-0219 RS)
        Case 3:06-cv-00219-RS Document 687 Filed 10/29/18 Page 4 of 9



 1   litigation, and he has numerous pressing responsibilities on those cases, including challenging
 2   service of process and presenting a subsequent demur for defendant in an employment matter in
 3
     Superior Court, Los Angeles County (Flores v. BCI Coca-Cola Bottling Company of Los Angeles,
 4
     et al, Case. No. BC698576; and defending a water contamination case involving hundreds of
 5
     plaintiffs and a similar number of commercial defendants in complex case pending in Superior
 6

 7   Court, Los Angeles County (Aguirre, et al v. Exide Technologies, et al, Case No. BC567401).

 8   Mr. Senior also has plans to take time at Christmas to be with his wife and their children who are

 9   traveling to spend time together over the holidays.
10
            Plaintiffs’ counsel, John Grele, is subject to the identical Circuit Court obligations in this
11
     case, as well as the Rowland motion to intervene and for a stay in this Court. Mr. Grele also has
12
     these other immediate professional obligations: (1) Opening Brief due November 16, 2018 in a
13
     state death penalty case in People v. Volarvich, California Supreme Court, Case No. S164370;
14

15   and (2) trial beginning November 30, 2018 in Yi v. Afrika Town Gardening Collective, Alameda

16   County Superior Court, Case No. RG 15793420. Mr. Grele also has a previously planned family
17   vacation during the first ten days of January, 2019.
18
            Plaintiffs’ counsel, Richard Steinken, is admitted pro hac vice in this matter and works in
19
     Chicago, Illinois. In addition to the immediate obligations in the Circuit Court and in this Court
20
     on this case, he currently is responsible for two post-conviction proceedings that are at third stage,
21

22   and one will be calendared for hearing in the next three months. He presently is involved in

23   ongoing discovery in a court appointed housing case and in three consumer fraud class actions,

24   and has ongoing responsibilities on a number of matters as counsel for the University of Illinois.
25   Mr. Steinken also has plans to take time to be with his wife and five children over the Christmas
26
     and New Year’s holidays.
27
            The primary difficulty with Defendants’ proposed schedule is that it assumes Plaintiffs’
28
                                                       4
                                                                      Joint Litigation Schedule (C 06-0219 RS)
        Case 3:06-cv-00219-RS Document 687 Filed 10/29/18 Page 5 of 9



 1   counsel is able to disengage from their responsibilities and immediately attend to this matter.
 2   That may be the case for Defendants’ counsel, who will have two months to clear their calendars
 3
     and another two months to file a motion, but it is not the case for Plaintiffs’ counsel. Plaintiffs’
 4
     counsel believed that when the matter moved forward, the initial effort would be to serve and
 5
     receive discovery regarding the facts and evidence that may or may not have attempted to cure
 6

 7   past constitutional deficiencies, and as relevant to any new procedures.

 8          It is unfair to for Defendants to complain that Plaintiffs have multiple counsel able to

 9   handle this. Plaintiffs’ counsel has been the three lawyers on the case since 2006, and those
10
     lawyers are either counsel for, or the de facto representatives, of nearly all the Plaintiffs. They
11
     have taken the laboring oar on the litigation, and will continue to do so. The proposed endeavor,
12
     an amended complaint and defending a motion to dismiss, is a fact-laden effort that must draw on
13
     a full pre-trial and trial record, with several attempted executions, over the past 13 years. It
14

15   would take other counsel substantially more time to review this material and record, and fashion

16   an amended complaint.
17          To simply ignore the foregoing and now plow ahead, putting the entire onus of that
18
     inconvenience on Plaintiffs, is unrealistic and unfair.
19
            Drafting the Fifth Amended Complaint is not a simple task. Defendants argue, and the
20
     Court has credited, that the new protocol is “substantially different” from the one challenged in
21

22   the Fourth Amended Complaint. In the main, that involves the use of the single drug. However,

23   this also means that Plaintiffs must examine the “substantially different” facts: the drugs, the

24   dosages, the mechanisms for delivery, the intended provenance, team structure and obligations in
25   light of the new drugs and their dosages, and the facilities being used (which were designed for 3
26

27

28
                                                       5
                                                                      Joint Litigation Schedule (C 06-0219 RS)
         Case 3:06-cv-00219-RS Document 687 Filed 10/29/18 Page 6 of 9



 1   drugs).1 Expert consultations are necessary, particularly as the dosage is unique to all other
 2   jurisdictions.
 3
             Further, there is an entire history of misadventure in California, most of which is still
 4
     relevant and which must be included in any complaint. There are four hundred stipulated facts
 5
     regarding how executions are accomplished in California. The new execution protocol may be in
 6

 7   its embryonic stage, but it has a long tail of unconstitutional conduct; moving through the record

 8   and distilling the relevant details as pertains to these regulations will take time. 2

 9           The Fourth Amended Complaint was filed in 2010 when the case had two Plaintiffs,
10
     Morales and Brown. The Court ruled that the complaint was properly pled, and that it included
11
     feasible alternatives for the then existing execution protocol (Doc. 461), which in many respects
12
     is identical to all protocols adopted by Defendants since 2005. Currently, there are over 20
13
     Plaintiffs in the case, all of whom must be involved in the pleading alternatives aspect of an
14

15   amendment. Plaintiffs’ counsel must collectively assess and review each unique Plaintiff for

16   issues including health, age, infirmities, and intravenous damage to determine an appropriate
17   alternative for each Plaintiff to the written execution protocol published by Defendants.
18
             By contrast, Defendants’ stated effort is simple – argue that whatever alternative offered is
19
     insufficient under Glossip to withstand a motion to dismiss. It is worth noting that the Supreme
20
     Court likely will be offering an opinion this term that addresses the degree of particularity
21

22   required for the alternative, in Bucklew v. Precythe, Doc. No. 17-8151. Under Defendants’

23
     1
       The Court conducted a tour of the new facility. However, as was recognized then, Defendants
24   had decided not to set up the facility as it would be used for an execution, including the rigging
     for delivery, an issue in 2006. The Court noted that this will necessitate further examination of
25   those facilities.
26           2
               At the hearing, Mr. Goldman represented that Mr. Grele had been seeking information
     through the state’s Public Records Act. The disclosure offered was records disclosed in the APA
27   litigation (mostly draft protocols), and 1600 pages regarding draft protocols.
28
                                                         6
                                                                        Joint Litigation Schedule (C 06-0219 RS)
        Case 3:06-cv-00219-RS Document 687 Filed 10/29/18 Page 7 of 9



 1   proposal, that likely will land after Plaintiffs’ amended complaint is filed. 3
 2          Without the benefit of having the discovery responses which were ordered to be made
 3
     forthwith by the Court more than seven years ago (Doc. 513), Plaintiffs are tasked now with
 4
     addressing Defendants’ undertakings during the period that followed (as best as possible), and
 5
     present their claims.
 6

 7          Plaintiffs know that Defendants’ protocol and execution practices were unlawful in 2006

 8   and continued to be so through several iterations and changes made through 2010 when the

 9   Fourth Amended Complaint was filed. Still, nothing has changed in this regard, and there now is
10
     no evidence to suggest otherwise. Defendants admit that they lack a trained execution team,
11
     drugs for training or an execution, and a completed execution chamber and/or necessary
12
     execution equipment. These absences all must be considered for amending the complaint.
13
            This Court has been instructed to “take the time necessary to address the State’s newly
14

15   revised protocol in accord with Supreme Court authority.” Morales v. Cate, 623 F.3d 828, 829

16   (9th Cir. 2010). This includes allowing Plaintiffs the time to review the possible changes that
17   have taken place over the past seven years, and amend the complaint.
18
            Plaintiff’s respectfully request an order that the amended complaint be filed in 120 days,
19
     which Plaintiffs still contend is a very aggressive schedule. In this regard, in the recently filed
20
     Joint Status Report, Plaintiffs acquiesced to Defendants overall litigation time period that was
21

22   submitted on June 11, 2018, but requested 120-days to amend the complaint in doing so. Doc.

23   684 at 14. The time request is reasonable under the foregoing circumstances.

24

25

26

27          3
             Defendants’ construct is that if “new” law is announced, Plaintiffs have to amend their
     complaint to satisfy it. Presumably, Plaintiffs will be permitted such an effort, if needed, once
28   Bucklew is decided.
                                                        7
                                                                       Joint Litigation Schedule (C 06-0219 RS)
         Case 3:06-cv-00219-RS Document 687 Filed 10/29/18 Page 8 of 9



 1    Dated: October 29, 2018                             Respectfully submitted,

 2                                                        XAVIER BECERRA
                                                          Attorney General of California
 3                                                        JAY M. GOLDMAN
                                                          Supervising Deputy Attorney General
 4

 5
                                                          /s/ Jay M. Goldman
 6                                                        JAY M. GOLDMAN
                                                          Supervising Deputy Attorney General
 7                                                        Attorneys for Defendants
                                                          Diaz, Brown, and Davis
 8

 9
10

11

12    Dated: October 29, 2018                      By: /s/ David A. Senior
                                                   David A. Senior
13                                                 Sara M. Cohbra
                                                   Ann K. Tria
14                                                 McBREEN &SENIOR

15                                                 Richard P. Steinken
                                                   JENNER & BLOCK
16
                                                   John R. Grele
17                                                 LAW OFFICE OF JOHN R. GRELE
                                                   Attorneys for Plaintiffs
18

19
20
                                  GENERAL ORDER 45 ATTESTATION
21
            Per General Order 45, Section X.B. I hereby attest that the concurrence in the
22 filing of this document has been obtained from all signatories.

23
     Dated: October 29, 2018                       _/s/ Jay M. Goldman_________
24                                                 JAY M. GOLDMAN
25    SF2007200210
      42070318.docx
26

27

28
                                                      8
                                                                     Joint Litigation Schedule (C 06-0219 RS)
            Case 3:06-cv-00219-RS Document 687 Filed 10/29/18 Page 9 of 9




                              CERTIFICATE OF SERVICE

Case Name:      Michael Angelo Morales v.                 No.    C 06-0219 RS
                Scott Kernan, et al.

I hereby certify that on October 29, 2018, I electronically filed the following documents with the
Clerk of the Court by using the CM/ECF system:
                              JOINT LITIGATION SCHEDULE

I certify that all participants in the case are registered CM/ECF users and that service will be
accomplished by the CM/ECF system.
I declare under penalty of perjury under the laws of the State of California the foregoing is true
and correct and that this declaration was executed on October 29, 2018, at San Francisco,
California.


                R. Caoile                                          /s/ R. Caoile
                Declarant                                            Signature

SF2007200210
42070323.docx
